Exhibit 10.14

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

OMNIBUS AMENDMENT TO ZEVALIN SUPPLY ARRANGEMENTS

This Omnibus Amendment to Zevalin Supply Arrangements (this “Amendment”) is made
effective as of the 1st day of October, 2012 by and between Biogen Idec US
Corporation, a Massachusetts corporation (“Biogen Idec”), on one hand, and RIT
Oncology, LLC, a Delaware limited liability company and wholly-owned subsidiary
of Spectrum Pharmaceuticals, Inc. (“RIT”), and Spectrum Pharmaceuticals Cayman,
L.P., a Cayman exempted limited partnership and wholly-owned subsidiary of
Spectrum Pharmaceuticals, Inc. (“Cayman”) (RIT and Cayman, collectively,
“Spectrum”), on the other hand. Biogen Idec and Spectrum are sometimes referred
to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Biogen Idec currently supplies Zevalin to RIT for sale within the United
States. Such supply arrangement is governed by that certain Supply Agreement,
dated December 21, 2007, by and between Cell Therapeutics, Inc. (“CTI”) and
Biogen Idec Inc. (“BIIB”), as amended by that certain First Amendment to Supply
Agreement, dated December 15, 2008, by and between CTI and BIIB, as well as
assigned by CTI to RIT on December 15, 2008 with BIIB’s consent pursuant to that
certain consent to assignment letter agreement, dated December 15, 2008, by and
among CTI, BIIB and RIT and assigned by BIIB to Biogen Idec on July 1, 2011 as
BIIB informed RIT by that certain letter, dated January 27, 2012, from BIIB to
RIT. Such agreement is referred to herein as the “US Supply Agreement”.

B. Biogen Idec currently supplies Zevalin to Cayman for sale outside the United
States. Such supply arrangement is governed by that certain Supply Agreement,
dated June 9, 1999, by and between IDEC Pharmaceuticals Corporation (now known
as BIIB) and Schering Aktiengesellschaft (now known as Bayer Pharma AG), as
amended by (i) that certain letter amendment, dated December 14, 2004, by and
between BIIB and Schering Aktiengesellschaft (now known as Bayer Pharma AG) and
(ii) that certain Amendment to Supply Agreement, dated January 16, 2012, by and
between Biogen Idec and Bayer Pharma AG (under which Bayer Pharma AG consented
to BIIB assigning such agreement to Biogen Idec), as well as assigned by Bayer
Pharma AG to Cayman on April 1, 2012 as Bayer Pharma AG informed BIIB by that
certain letter, dated April 3, 2012, from Bayer Pharma AG to BIIB. Such
agreement is referred to herein as the “ex-US Supply Agreement”.

C. The Parties wish to amend the US Supply Agreement and the ex-US Supply
Agreement and otherwise generally provide for a cohesive worldwide supply
arrangement between Biogen Idec and Spectrum on a forward-looking basis.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Capitalized terms used in this Amendment without definition shall have the
same meanings ascribed to them in the US Supply Agreement or the ex-US Supply
Agreement, as applicable.



--------------------------------------------------------------------------------

2. Unless terminated earlier in accordance with their respective terms, the US
Supply Agreement and the ex-US Supply Agreement shall expire on December 31,
2014. Following such expiration, Biogen Idec shall have no further
supply-related obligations pursuant to the US Supply Agreement or the ex-US
Supply Agreement (including, without limitation, the Collaboration Agreement or
the License Agreement) other than as set forth in Sections 7 and 8 below (i.e.,
manufacturing transfer). Termination, relinquishment or expiration of the US
Supply Agreement or the ex-US Supply Agreement for any reason shall be without
prejudice to any rights that have accrued to the benefit of either Party prior
to such termination, relinquishment or expiration (including, without
limitation, damages arising from any breach thereunder) and shall automatically
and concurrently terminate the other agreement.

3. As of the date hereof, Biogen Idec hereby sells to Spectrum, and Spectrum
hereby purchases from Biogen Idec, certain inventory related to Zevalin, which
inventory includes: (i) [***] lots of Antibody Conjugate bulk solution
(approximately [***] kg) expiring between [***] and [***] (ii) [***] ([***])
vials of Antibody Conjugate (unlabeled) expiring not earlier than [***]
(iii) [***] ([***]) vials of sodium acetate (unlabeled) expiring not earlier
than [***]; (iv) [***] ([***]) vials of formulation buffer (unlabeled) expiring
not earlier than [***]; and (v) [***] ([***]) vials of the reaction vial
(unlabeled) expiring not earlier than [***]. The price of such inventory shall
be US $[***] and Sections 9.1 (Shipment and Taxes), 9.2 (Governing Terms) and
9.3 (No Implied Representations, Warranties or Conditions) of this Amendment
shall apply with respect thereto; provided, however, that payment for such price
shall be due and payable in four (4) installments of US $[***] on the first
business day of each of [***], [***], [***] and [***]. On a date during [***] as
agreed upon by the Parties, such inventory shall be made available for delivery
to Spectrum; provided, however, that, on a date during [***] as agreed upon by
the Parties, all or any portion of such inventory shall also be made available
for delivery to Spectrum.

4. As of the date hereof, Biogen Idec hereby sells to Spectrum, and Spectrum
hereby purchases from Biogen Idec, the equipment related to Zevalin listed on
Exhibit A on an “as is” basis without any representation or warranty of any
kind, express or implied (including, without limitation, any warranties of
quality, performance, merchantability or fitness for a particular use or
purpose). The price of such equipment shall be US $[***] and Sections 9.1
(Shipment and Taxes) and 9.2 (Governing Terms) of this Amendment shall apply
with respect thereto. On a date corresponding to the start of the single drug
substance manufacturing campaign in [***] pursuant to Section 6 below as agreed
upon by the Parties, such equipment shall be made available for delivery to
Spectrum.

5. The Parties acknowledge that, as of the date hereof, there are no outstanding
orders for Finished US Goods or Bulk Product under the US Supply Agreement or
Kits under the ex-US Supply Agreement. The Parties agree that, on or after the
date hereof, there shall be no orders therefor other than as set forth in
Section 6 below (i.e., a single drug substance manufacturing campaign in [***]).
The Parties further agree that, on or after the date hereof, there shall be no
forecasting for orders thereof.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 2 -



--------------------------------------------------------------------------------

6. Prior to expiration or earlier termination of the US Supply Agreement and the
ex-US Supply Agreement and upon Spectrum’s written request no later than [***],
Biogen Idec agrees to conduct a single drug substance manufacturing campaign, at
any time within nine (9) to eighteen (18) months of such written request (i.e.,
the timing during this period is in Biogen Idec’s sole discretion), to supply
Spectrum with [***] batches of 2B8 (i.e., the drug substance antibody) produced
using [***] liter bioreactors. Spectrum shall purchase from Biogen Idec all 2B8
produced from such batches, provided that the quantity produced is no less than
[***] grams but no more than [***] grams. Spectrum shall make such written
request pursuant to a single purchase order sent in a manner and format
consistent with Biogen Idec’s reasonable direction. The price of such 2B8 shall
be US $[***] per gram of active weight antibody for the first [***] grams and US
$[***] per gram of active weight antibody for any additional grams and Sections
9.1 (Shipment and Taxes), 9.2 (Governing Terms) and 9.3 (No Implied
Representations, Warranties or Conditions) of this Amendment shall apply with
respect to any such 2B8 ordered pursuant to this Section 6 mutatis mutandis;
provided, however, that, no later than [***] ([***]) days before the start of
such single drug substance manufacturing campaign, Spectrum shall deposit funds
for advance payment of [***] percent ([***]%) of such price into an escrow
account with an escrow agent reasonably acceptable to Biogen Idec (it being
understood that any escrow agreement, joint instructions or other terms of
escrow release shall provide for the immediate release of funds to Biogen Idec
upon delivery of the 2B8 ordered pursuant to this Section 6). The remaining
[***] percent ([***]%) of the price shall be due and payable upon such delivery.
For the avoidance of doubt, Biogen Idec’s obligation to conduct such single drug
substance manufacturing campaign is conditioned upon the Parties identifying
such escrow agent, the Parties executing and delivering the applicable escrow
agreement, joint instructions or other terms of escrow release, which Biogen
Idec will not unreasonably prevent or delay, and Spectrum depositing such funds
into such escrow account (i.e., Biogen Idec shall have no liability or other
obligation pursuant to this Section 6 until such condition is fully satisfied).

7. The Parties agree that, on and after the date hereof, Spectrum shall be
responsible for analytical services, fill/finish activities, conjugation
activities and all other drug product activities for Zevalin. Without prejudice
to the generality of the foregoing, the Parties agree to the following:

(a) Spectrum shall submit any and all applicable regulatory submissions to the
appropriate regulatory authority in all jurisdictions as soon as reasonably
possible for the transitioning of Zevalin contemplated by this Section 7 and
otherwise no later than [***] ([***]) months after completion of the applicable
validation.

(b) In the event that Spectrum undertakes commercially reasonable efforts to
conduct conjugation activities at [***] (as defined below) and such efforts fail
to deliver the Antibody Conjugate, then, upon Spectrum’s written request no
later than June 30, 2014, Biogen Idec agrees to conduct conjugation activities,
at any time during 2014 in Biogen Idec’s sole discretion, for 2B8 (i.e., the
drug substance antibody) that Spectrum ordered and received pursuant to
Section 6 above. Such conjugation activities shall be performed by Biogen Idec
[***] but shall be limited to Biogen Idec’s labor performed at Biogen Idec’s
Cambridge, MA facility as consistent with Biogen Idec’s past labor practices
necessary to perform conjugation activities for 2B8. Spectrum shall be
responsible in all other manners for such conjugation activities (including,
without limitation, supplying all of the drug substance antibody, equipment, raw
materials and consumable materials appropriate for such conjugation activities
and arranging for shipment to and from such facility of such drug substance
antibody, equipment, raw materials and consumable materials and the Antibody
Conjugate resulting from such conjugation activities, as well as paying for all
costs and expenses with respect thereto). Notwithstanding any provision herein
to the contrary, the Parties acknowledge and agree that Biogen Idec shall have
no further responsibility with respect to such conjugation activities upon
completion of a single conjugation campaign.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 3 -



--------------------------------------------------------------------------------

(c) As of the date hereof, Spectrum hereby assumes liability and project
management from BIIB of all responsibilities and obligations accruing on or
after the date hereof under that certain Amended and Restated Commercial Supply
Agreement, dated January 25, 2008, by and between BIIB and Baxter Pharmaceutical
Solutions LLC (“Baxter”), as amended by (i) that certain letter, dated
October 12, 2009, from Baxter to BIIB and (ii) that certain letter, dated
December 9, 2010, from Baxter to BIIB (signed by BIIB on December 28, 2010).
Biogen Idec shall use commercially reasonable efforts from the date hereof
through October 31, 2012 to obtain Baxter’s written consent to the assignment of
such agreement by BIIB to RIT (it being understood that Biogen Idec shall not be
required to make any payment or provide any guarantee in order to obtain such
consent) and, thereupon, Biogen Idec shall cause BIIB to assign such agreement
to RIT. Spectrum shall assist BIIB in such efforts. To the extent such consent
has not been obtained by October 31, 2012, Spectrum shall use commercially
reasonable efforts to have Baxter and RIT enter into a replacement agreement for
such agreement (which, among other things, terminates such agreement and any
further liability of BIIB thereunder). In the event that neither an assignment
of nor replacement for such agreement is achieved within a reasonable period of
time, Biogen Idec shall use commercially reasonable efforts to provide the
benefits of such contract to Spectrum (by reserving “fill slots” with Baxter)
during 2012 so long as Spectrum bears all costs, expenses and other liabilities
in connection therewith. Upon Spectrum’s written request, Biogen Idec shall sell
to Spectrum, and Spectrum shall purchase from Biogen Idec, the equipment related
to Zevalin owned by Biogen Idec but held by Baxter at Baxter’s facility in
connection with such agreement on an “as is” basis without any representation or
warranty of any kind, express or implied (including, without limitation, any
warranties of quality, performance, merchantability or fitness for a particular
use or purpose). The price of such equipment shall be US $[***] and Spectrum
shall be responsible in all manners for removing such equipment from Baxter’s
facility (including, without limitation, coordinating with Baxter and arranging
for shipment of such equipment, as well as paying for all costs and expenses
with respect thereto).

(d) Spectrum shall use commercially reasonable efforts to engage [***], Inc.
(“[***]”) as its contract manufacturing organization for fill/finish activities
for Zevalin. Within [***] ([***]) days of receipt of Spectrum’s invoice and
reasonable supporting documentation therefor, Biogen Idec agrees to reimburse
Spectrum for [***] of the amount actually paid by Spectrum to [***] and any
applicable third party testing laboratories for [***] fill/finish technology
transfer for Zevalin; provided, however, that such reimbursement shall be no
greater than US $[***] in the aggregate. For the avoidance of doubt, such
reimbursement applies solely for activities in support of fill/finish technology
transfer and not to any other matters handled by [***] (including, without
limitation, validation activities). For the avoidance of doubt, such
reimbursement shall include payments made by Spectrum to third party testing
laboratories that play a role in the technology transfer qualification of [***].

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 4 -



--------------------------------------------------------------------------------

(e) Biogen Idec shall use commercially reasonable efforts to provide Spectrum
with technical advice reasonably necessary to effect the subcontracting and/or
transitioning of Zevalin contemplated by this Section 7 to the extent
specifically listed as a Biogen Idec responsibility on the project plan attached
as Exhibit B. Notwithstanding any provision herein to the contrary, the Parties
acknowledge and agree that Biogen Idec shall have no further responsibility with
respect to such technical advice upon completion of a single subcontracting
and/or transitioning of Zevalin.

The Parties recognize and accept that the obligations of this Section 7 shall
survive expiration or earlier termination of the US Supply Agreement and the
ex-US Supply Agreement.

8. Upon Spectrum’s written request at least twelve (12) months prior to the
anticipated start date for the activities required to effect an orderly
transition of the manufacture of 2B8 (i.e., the drug substance antibody) from
Biogen Idec to Spectrum or its designee, Biogen Idec and Spectrum shall exercise
fair dealing and negotiate in good faith to agree upon a project plan describing
such activities (the “Project Plan”), and the Parties shall subsequently
implement the Project Plan. Without prejudice to the generality of the
foregoing, the Project Plan shall include or address the following:

(a) the cost and expense of Biogen Idec’s personnel and resources used in
connection with the implementation of the Project Plan will be borne by Biogen
Idec;

(b) Biogen Idec delivering or providing access to Spectrum or its designee of
documentation reasonably necessary to effect such transition in an orderly
manner consistent with regulatory requirements, including documentation
summarizing any BIOGEN IDEC Know-How;

(c) if Spectrum requests, Cayman or its designee obtaining the same rights as
BIIB’s rights under that certain Amended and Restated Non-Exclusive License
Agreement, dated as of December 20, 2007, by and between Genentech, Inc. and
BIIB (which is commonly referred to by Biogen Idec as its “Cabilly license”) in
connection with the manufacture of Zevalin outside the United States through a
direct license from Genentech, Inc. to Cayman or its designee or, if a direct
license cannot be achieved after the use of commercially reasonable efforts, a
sublicense from BIIB to Cayman or its designee (it being understood that Cayman
or its designee shall enter into a sublicense agreement for such sublicense in
substantially the same form and substance as the similar sublicense by BIIB to
RIT for the manufacture of Zevalin within the United States in existence as of
the date hereof); and

(d) limitations on the type, number, frequency and length of meetings, document
requests and the like, as well as procedures and timelines with the aim of
efficiently using Biogen Idec’s personnel and resources and otherwise minimizing
cost and expense in connection therewith.

 

- 5 -



--------------------------------------------------------------------------------

In furtherance of the foregoing, Biogen Idec’s obligations under the Project
Plan shall be limited to (i) providing appropriate answers to specific,
reasonable questions only during normal business hours and (ii) no more than a
total of [***] ([***]) person-days of time, in the aggregate for all
participation, by all Biogen Idec personnel. Spectrum acknowledges and agrees
that Biogen Idec’s obligations under this Section 8 are limited in accordance
with the Project Plan and are dependent upon (x) the reasonable competence of
Spectrum or its designee with respect to the activities at issue (including,
without limitation, obtaining the required approvals in a timely manner for the
conduct of manufacturing activities at a facility selected and prepared by
Spectrum or its designee and possession by Spectrum or its designee of the
requisite skills, equipment, ingredients and resources for the manufacture of
product similar to Zevalin) and (y) Spectrum’s timely performance of its
obligations under Section 7 above, this Section 8 and the Project Plan.
Notwithstanding any provision herein to the contrary, the Parties acknowledge
and agree that Biogen Idec shall be obligated to participate in the
manufacturing transfer activities contemplated by this Section 8 only once and
that, subject as stated below, Biogen Idec shall have no further responsibility
with respect to such activities thereafter. In the event that such transition is
not successfully achieved through no fault of Biogen Idec or Spectrum, Biogen
Idec agrees to provide reasonable additional assistance if requested by
Spectrum, provided that Spectrum shall pay for any costs and expenses associated
with such additional assistance. Such costs and expenses shall be reasonable and
shall be directly referable to the activities to be performed. The Parties
recognize and accept that the obligations of this Section 8 shall survive
expiration or earlier termination of the US Supply Agreement and the ex-US
Supply Agreement.

9. The following provisions shall apply with respect to delivery of materials
under this Amendment:

9.1 Shipment and Taxes: All materials shipped under this Amendment with
reference to this Section 9.1 shall be shipped EXW the manufacturing site to
such location designated by Spectrum. Spectrum shall pay all freight, insurance,
charges, Taxes, levies, import and export duties, inspection fees and other
charges applicable to the sale and transport of such materials. Title and risk
of loss and damages to such materials shall pass to Spectrum (and delivery to
Spectrum shall be deemed to occur) upon delivery to the carrier at the
manufacturing site. In the event of damage or loss to such materials after
delivery to carrier, Spectrum shall be responsible to file claims with the
carrier. Biogen Idec shall cooperate with Spectrum in the filing of such claims.

9.2 Governing Terms: All sales of materials under this Amendment with reference
to this Section 9.2 shall not be subject to any terms and conditions contained
on any purchase orders submitted by Spectrum, except insofar as any such
purchase orders establish in writing: (i) the delivery date, consistent with the
terms hereof; (ii) the shipment routes; or (iii) the carrier selected by
Spectrum.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 6 -



--------------------------------------------------------------------------------

9.3 No Implied Representation, Warranties or Conditions: Biogen Idec warrants
that each of the materials supplied under this Amendment with reference to this
Section 9.3 shall meet the applicable Specifications and shall be manufactured
according to CGMPs and in accordance with provisions of any applicable quality
agreement; provided, however, that Spectrum’s sole remedy with respect to
non-compliance with the foregoing warranty for any materials supplied pursuant
to Section 3 (i.e., inventory as of the date hereof) shall only apply after such
non-compliance applies to more than [***] percent ([***]%) of such inventory in
the aggregate, upon which Spectrum may claim a reduction of the price applicable
to such inventory in excess of such [***] percent ([***]%) (it being understood
that such [***] percent ([***]%) threshold acts as a deductible for which
Spectrum is solely responsible) in an amount of Spectrum’s direct damages
incurred as a result of such non-compliance. For the purposes of further
defining the provision in the previous sentence, the [***] percent ([***]%) is
relative to the US $[***] price that is described in Section 3, and the
inventory is assigned the following prices: (i) seven (7) lots of Antibody
Conjugate bulk solution (approximately 64 kg) expiring between April and July
2013 have a total price of $[***]; (ii) [***] ([***]) vials of Antibody
Conjugate (unlabeled) expiring not earlier than November 2015 have a price per
vial of $[***] and a total price of $[***]; (iii) [***] ([***]) vials of sodium
acetate (unlabeled) expiring not earlier than April 2014 have a price per vial
of $[***] and a total price of $[***]; (iv) [***] ([***]) vials of formulation
buffer (unlabeled) expiring not earlier than November 2013 have a price per vial
of $[***] and a total price of $[***]; and (v) [***] ([***]) vials of the
reaction vial (unlabeled) expiring not earlier than April 2015 have a price per
vial of $[***] and a total price of $[***]. EXCEPT AS OTHERWISE EXPRESSELY
HEREIN PROVIDED, BIOGEN IDEC MAKES NO REPRESENTATIONS OR WARRANTIES AND THERE
ARE NO CONDITIONS EXPRESSED OR IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO
SUCH MATERIALS SUPPLIED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY SUCH
REPRESENTATIONS, WARRANTIES OR CONDITIONS WITH RESPECT TO THE NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SUCH MATERIALS.

10. Except as expressly amended by this Amendment, the US Supply Agreement and
the ex-US Supply Agreement remain in full force and effect. To the extent of any
conflict between the US Supply Agreement and the ex-US Supply Agreement in the
interpretation of this Amendment, the US Supply Agreement shall control.

11. This Amendment shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns. This Amendment may be executed in
separate counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Signatures on
counterparts of this Amendment transmitted by facsimile or e-mail shall be
deemed effective for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment by
their duly authorized officers and representatives as of the date hereof.

 

BIOGEN IDEC US CORPORATION     RIT ONCOLOGY, LLC     By: Spectrum
Pharmaceuticals, Inc. By:  

/s/ George A. Scangos

    By:   /s/ Rajesh C. Shrotriya Name:   George A. Scangos     Name:   Rajesh
C. Shrotriya Title:   CEO     Title:   President and Chief Executive Officer    
  SPECTRUM PHARMACEUTICALS       CAYMAN, L.P.       By: Spectrum Pharmaceuticals
International       Holdings, LLC       Its:   General Partner       By:  
Spectrum Pharmaceuticals, Inc.       Its:   Managing Member       By:  

/s/ Rajesh C. Shrotriya

      Name:   Rajesh C. Shrotriya       Title:   President and Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASED EQUIPMENT

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT PLAN FOR SECTION 7 SUBCONTRACTING AND/OR TRANSITIONING

(attached)

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.